Order entered August 30, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01689-CR
                                      No. 05-12-01690-CR
                                      No. 05-12-01691-CR
                                      No. 05-12-01692-CR

                                 THOMAS BARRY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
             Trial Court Cause Nos. F12-48211, F12-48300, F12-48299, F12-48304

                                            ORDER
        The Court GRANTS appellant’s August 28, 2013 second motion for extension of time to

file appellant’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE